DAWKINS, J.
Plaintiff brings this suit to recover commissions alleged to be due upon the sale price,of a certain mineral lease in Caddo parish. The petition alleges that the defendant G. P. Trahan, acting for himself and his co-owners, employed plaintiff to assist in preparing data, gathering information, preparing maps and prospectus with a view to the sale of the property, and for which services Trahan had agreed to pay petitioner 10 per cent, of -the total sale price when the property was sold.
Defendant Trahan denied that he owed plaintiff anything, but admitted he had agreed to pay plaintiff 10 per cent, of the price, if he (plaintiff) made the sale; but averred that plaintiff had had nothing to do with the sale of the property. The other defendants filed a complete denial.
*99There was judgment for plaintiff and against Trahan alone for the amount claimed, $4,600, and rejecting his claim as against the other defendants. Trahan has appealed.
Opinion.
It is not disputed that the defendant, at one time, agreed to pay the plaintiff 10 pet cent, of the sale price of the lease. However, defendant contends that it was conditioned upon plaintiff making the sale; while plaintiff insists the commission was to be paid as compensation for preparing maps, prospectus, and data to be used in advertising and offering the property for sale, he (plaintiff) not being required to effect the" sale.
In support of his position, plaintiff produced a communication signed by defendant Trahan, reading as follows:
“Mr. T. B. Neal, City — Dear Sir: Reference our conversation to-day, if I sell my lease in section 23, twp. 22, range 15, the only one that I have in the Pine Island Field, I agree to pay you 10 per cent, of the sale price for the work you have done in getting up the prospectus, map and sale, etc.
“Very truly yours,
“[Signed] G. P. Trahan.”
^Plaintiff did not make the sale, but brought the matter to the attention of others, who, in turn, interested prospective purchasers and finally brought about a sale for $46,000. Differences then arose between defendant, those who made the sale, and plaintiff as to who should receive the commission, and efforts to compromise were made. However, defendant finally refused to pay plaintiff anything, paid the party who found the purchaser 5 per cent.; and plaintiff then brought this suit for his full 10 per cent., relying in the main upon the document above quoted.
The lower judge concluded that the evidence, including this signed promise, preponderated in favor of plaintiff’s contention, and gave judgment accordingly. It would serve no useful purpose to review the evidence bearing upon the point in detail; the promise acknowledges that the services had already been performed; and a careful examination of the record otherwise convinces us of the correctness of the judgment appealed from, and it is accordingly affirmed, with costs.